(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 KELLY v. UNITED STATES ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

     No. 18–1059. Argued January 14, 2020—Decided May 7, 2020
During former New Jersey Governor Chris Christie’s 2013 reelection
 campaign, his Deputy Chief of Staff, Bridget Anne Kelly, avidly
 courted Democratic mayors for their endorsements, but Fort Lee’s
 mayor refused to back the Governor’s campaign. Determined to pun-
 ish the mayor, Kelly, Port Authority Deputy Executive Director Wil-
 liam Baroni, and another Port Authority official, David Wildstein, de-
 cided to reduce from three to one the number of lanes long reserved at
 the George Washington Bridge’s toll plaza for Fort Lee’s morning com-
 muters. To disguise their efforts at political retribution, Wildstein de-
 vised a cover story: The lane realignment was for a traffic study. As
 part of that cover story, the defendants asked Port Authority traffic
 engineers to collect some numbers about the effect of the changes. At
 the suggestion of a Port Authority manager, they also agreed to pay an
 extra toll collector overtime so that Fort Lee’s one remaining lane
 would not be shut down if the collector on duty needed a break. The
 lane realignment caused four days of gridlock in Fort Lee, and only
 ended when the Port Authority’s Executive Director learned of the
 scheme. Baroni and Kelly were convicted in federal court of wire fraud,
 fraud on a federally funded program or entity (the Port Authority), and
 conspiracy to commit each of those crimes. The Third Circuit affirmed.
Held: Because the scheme here did not aim to obtain money or property,
 Baroni and Kelly could not have violated the federal-program fraud or
 wire fraud laws.
    The federal wire fraud statute makes it a crime to effect (with the
 use of the wires) “any scheme or artifice to defraud, or for obtaining
 money or property by means of false or fraudulent pretenses, repre-
 sentations, or promises.” 18 U.S. C. §1343. Similarly, the federal-
2                       KELLY v. UNITED STATES

                                   Syllabus

    program fraud statute bars “obtain[ing] by fraud” the “property” (in-
    cluding money) of a federally funded program or entity. §666(a)(1)(A).
    These statutes are “limited in scope to the protection of property
    rights,” and do not authorize federal prosecutors to “set[ ] standards of
    disclosure and good government for local and state officials.” McNally
    v. United States, 483 U.S. 350, 360. So under either provision, the
    Government had to show not only that Baroni and Kelly engaged in
    deception, but that an object of their fraud was money or property.
    Cleveland v. United States, 531 U.S. 12, 26.
       The Government argues that the scheme had the object of obtaining
    the Port Authority’s money or property in two ways. First, the Gov-
    ernment claims that Baroni and Kelly sought to commandeer part of
    the Bridge itself by taking control of its physical lanes. Second, the
    Government asserts that the defendants aimed to deprive the Port Au-
    thority of the costs of compensating the traffic engineers and back-up
    toll collectors. For different reasons, neither of these theories can sus-
    tain the verdicts.
       Baroni’s and Kelly’s realignment of the access lanes was an exercise
    of regulatory power—a reallocation of the lanes between different
    groups of drivers. This Court has already held that a scheme to alter
    such a regulatory choice is not one to take the government’s property.
Id., at 23. And while a government’s right to its employees’ time and
    labor is a property interest, the prosecution must also show that it is
    an “object of the fraud.” Pasquantino v. United States, 544 U.S. 349,
    355. Here, the time and labor of the Port Authority employees were
    just the implementation costs of the defendants’ scheme to reallocate
    the Bridge’s lanes—an incidental (even if foreseen) byproduct of their
    regulatory object. Neither defendant sought to obtain the services that
    the employees provided. Pp. 6–13.
909 F.3d 550, reversed and remanded.

    KAGAN, J., delivered the opinion for a unanimous Court.
                        Cite as: 590 U. S. ____ (2020)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 18–1059
                                    _________________


         BRIDGET ANNE KELLY, PETITIONER v.
                  UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE THIRD CIRCUIT
                                   [May 7, 2020]

  JUSTICE KAGAN delivered the opinion of the Court.
  For four days in September 2013, traffic ground to a halt
in Fort Lee, New Jersey. The cause was an unannounced
realignment of 12 toll lanes leading to the George Washing-
ton Bridge, an entryway into Manhattan administered by
the Port Authority of New York and New Jersey. For dec-
ades, three of those access lanes had been reserved during
morning rush hour for commuters coming from the streets
of Fort Lee. But on these four days—with predictable
consequences—only a single lane was set aside. The public
officials who ordered that change claimed they were reduc-
ing the number of dedicated lanes to conduct a traffic study.
In fact, they did so for a political reason—to punish the
mayor of Fort Lee for refusing to support the New Jersey
Governor’s reelection bid.
  Exposure of their behavior led to the criminal convictions
we review here. The Government charged the responsible
officials under the federal statutes prohibiting wire fraud
and fraud on a federally funded program or entity. See 18
U.S. C. §§1343, 666(a)(1)(A). Both those laws target fraud-
ulent schemes for obtaining property. See §1343 (barring
2                 KELLY v. UNITED STATES

                      Opinion of the Court

fraudulent schemes “for obtaining money or property”);
§666(a)(1)(A) (making it a crime to “obtain[ ] by fraud . . .
property”). The jury convicted the defendants, and the
lower courts upheld the verdicts.
   The question presented is whether the defendants com-
mitted property fraud. The evidence the jury heard no
doubt shows wrongdoing—deception, corruption, abuse of
power. But the federal fraud statutes at issue do not crim-
inalize all such conduct. Under settled precedent, the offi-
cials could violate those laws only if an object of their dis-
honesty was to obtain the Port Authority’s money or
property. The Government contends it was, because the of-
ficials sought both to “commandeer” the Bridge’s access
lanes and to divert the wage labor of the Port Authority em-
ployees used in that effort. Tr. of Oral Arg. 58. We disa-
gree. The realignment of the toll lanes was an exercise of
regulatory power—something this Court has already held
fails to meet the statutes’ property requirement. And the
employees’ labor was just the incidental cost of that regula-
tion, rather than itself an object of the officials’ scheme. We
therefore reverse the convictions.
                                I
   The setting of this case is the George Washington Bridge.
Running between Fort Lee and Manhattan, it is the busiest
motor-vehicle bridge in the world. Twelve lanes with toll-
booths feed onto the Bridge’s upper level from the Fort Lee
side. Decades ago, the then-Governor of New Jersey com-
mitted to a set allocation of those lanes for the morning
commute. And (save for the four days soon described) his
plan has lasted to this day. Under the arrangement, nine
of the lanes carry traffic coming from nearby highways.
The three remaining lanes, designated by a long line of traf-
fic cones laid down each morning, serve only cars coming
from Fort Lee.
   The case’s cast of characters are public officials who
                 Cite as: 590 U. S. ____ (2020)            3

                     Opinion of the Court

worked at or with the Port Authority and had political ties
to New Jersey’s then-Governor Chris Christie. The Port
Authority is a bi-state agency that manages bridges, tun-
nels, airports, and other transportation facilities in New
York and New Jersey. At the time relevant here, William
Baroni was its Deputy Executive Director, an appointee of
Governor Christie and the highest ranking New Jersey of-
ficial in the agency. Together with the Executive Director
(a New York appointee), he oversaw “all aspects of the Port
Authority’s business,” including operation of the George
Washington Bridge. App. 21 (indictment). David Wildstein
(who became the Government’s star witness) functioned as
Baroni’s chief of staff. And Bridget Anne Kelly was a Dep-
uty Chief of Staff to Governor Christie with special respon-
sibility for managing his relations with local officials. She
often worked hand-in-hand with Baroni and Wildstein to
deploy the Port Authority’s resources in ways that would
encourage mayors and other local figures to support the
Governor.
   The fateful lane change arose out of one mayor’s re-
sistance to such blandishments. In 2013, Governor Christie
was up for reelection, and he wanted to notch a large, bi-
partisan victory as he ramped up for a presidential cam-
paign. On his behalf, Kelly avidly courted Democratic
mayors for their endorsements—among them, Mark
Sokolich of Fort Lee. As a result, that town received some
valuable benefits from the Port Authority, including an ex-
pensive shuttle-bus service. But that summer, Mayor
Sokolich informed Kelly’s office that he would not back the
Governor’s campaign. A frustrated Kelly reached out to
Wildstein for ideas on how to respond. He suggested that
getting rid of the dedicated Fort Lee lanes on the Bridge’s
toll plaza would cause rush-hour traffic to back up onto lo-
cal streets, leading to gridlock there. Kelly agreed to the
idea in an admirably concise e-mail: “Time for some traffic
problems in Fort Lee.” App. 917 (trial exhibit). In a later
4                 KELLY v. UNITED STATES

                      Opinion of the Court

phone conversation, Kelly confirmed to Wildstein that she
wanted to “creat[e] a traffic jam that would punish” Mayor
Sokolich and “send him a message.” Id., at 254 (Wildstein
testimony). And after Wildstein relayed those communica-
tions, Baroni gave the needed sign-off.
   To complete the scheme, Wildstein then devised “a cover
story”—that the lane change was part of a traffic study, in-
tended to assess whether to retain the dedicated Fort Lee
lanes in the future. Id., at 264. Wildstein, Baroni, and
Kelly all agreed to use that “public policy” justification
when speaking with the media, local officials, and the Port
Authority’s own employees. Id., at 265. And to give their
story credibility, Wildstein in fact told the Port Authority’s
engineers to collect “some numbers on how[ ] far back the
traffic was delayed.” Id., at 305. That inquiry bore little
resemblance to the Port Authority’s usual traffic studies.
According to one engineer’s trial testimony, the Port Au-
thority never closes lanes to study traffic patterns, because
“computer-generated model[ing]” can itself predict the ef-
fect of such actions. Id., at 484 (testimony of Umang Patel);
see id., at 473–474 (similar testimony of Victor Chung).
And the information that the Port Authority’s engineers
collected on this singular occasion was mostly “not useful”
and “discarded.” Id., at 484–485 (Patel testimony). Nor did
Wildstein or Baroni show any interest in the data. They
never asked to review what the engineers had found; in-
deed, they learned of the results only weeks later, after a
journalist filed a public-records request. So although the
engineers spent valuable time assessing the lane change,
their work was to no practical effect.
   Baroni, Wildstein, and Kelly also agreed to incur another
cost—for extra toll collectors—in pursuit of their object.
Wildstein’s initial thought was to eliminate all three dedi-
cated lanes by not laying down any traffic cones, thus turn-
ing the whole toll plaza into a free-for-all. But the Port Au-
thority’s chief engineer told him that without the cones
                  Cite as: 590 U. S. ____ (2020)            5

                      Opinion of the Court

“there would be a substantial risk of sideswipe crashes” in-
volving cars coming into the area from different directions.
Id., at 284 (Wildstein testimony). So Wildstein went back
to Baroni and Kelly and got their approval to keep one lane
reserved for Fort Lee traffic. That solution, though, raised
another complication. Ordinarily, if a toll collector on a
Fort Lee lane has to take a break, he closes his booth, and
drivers use one of the other two lanes. Under the one-lane
plan, of course, that would be impossible. So the Bridge
manager told Wildstein that to make the scheme work, “an
extra toll collector” would always have to be “on call” to re-
lieve the regular collector when he went on break. Id., at
303. Once again, Wildstein took the news to Baroni and
Kelly. Baroni thought it was “funny,” remarking that “only
at the Port Authority would [you] have to pay a toll collector
to just sit there and wait.” Ibid. Still, he and Kelly gave
the okay.
   The plan was now ready, and on September 9 it went into
effect. Without advance notice and on the (traffic-heavy)
first day of school, Port Authority employees placed traffic
cones two lanes further to the right than usual, restricting
cars from Fort Lee to a single lane. Almost immediately,
the town’s streets came to a standstill. According to the
Fort Lee Chief of Police, the traffic rivaled that of 9/11,
when the George Washington Bridge had shut down.
School buses stood in place for hours. An ambulance strug-
gled to reach the victim of a heart attack; police had trouble
responding to a report of a missing child. Mayor Sokolich
tried to reach Baroni, leaving a message that the call was
about an “urgent matter of public safety.” Id., at 323. Yet
Baroni failed to return that call or any other: He had agreed
with Wildstein and Kelly that they should all maintain “ra-
dio silence.” Id., at 270. A text from the Mayor to Baroni
about the locked-in school buses—also unanswered—went
around the horn to Wildstein and Kelly. The last replied:
6                 KELLY v. UNITED STATES

                      Opinion of the Court

“Is it wrong that I am smiling?” Id., at 990 (Kelly text mes-
sage). The three merrily kept the lane realignment in place
for another three days. It ended only when the Port Au-
thority’s Executive Director found out what had happened
and reversed what he called their “abusive decision.” Id.,
at 963 (e-mail of Patrick Foye).
  The fallout from the scheme was swift and severe.
Baroni, Kelly, and Wildstein all lost their jobs. More to the
point here, they all ran afoul of federal prosecutors.
Wildstein pleaded guilty to conspiracy charges and agreed
to cooperate with the Government. Baroni and Kelly went
to trial on charges of wire fraud, fraud on a federally funded
program or entity (the Port Authority), and conspiracy to
commit each of those crimes. The jury found both of them
guilty on all counts. The Court of Appeals for the Third
Circuit affirmed, rejecting Baroni’s and Kelly’s claim that
the evidence was insufficient to support their convictions.
See United States v. Baroni, 909 F.3d 550, 560–579 (2018).
We granted certiorari. 588 U. S. ___ (2019).
                              II
  The Government in this case needed to prove property
fraud. The federal wire fraud statute makes it a crime to
effect (with use of the wires) “any scheme or artifice to de-
fraud, or for obtaining money or property by means of false
or fraudulent pretenses, representations, or promises.” 18
U.S. C. §1343. Construing that disjunctive language as a
unitary whole, this Court has held that “the money-or-
property requirement of the latter phrase” also limits the
former. McNally v. United States, 483 U.S. 350, 358
(1987). The wire fraud statute thus prohibits only deceptive
“schemes to deprive [the victim of] money or property.” Id.,
at 356. Similarly, the federal-program fraud statute bars
“obtain[ing] by fraud” the “property” (including money) of a
federally funded program or entity like the Port Authority.
§666(a)(1)(A). So under either provision, the Government
                     Cite as: 590 U. S. ____ (2020)                     7

                          Opinion of the Court

had to show not only that Baroni and Kelly engaged in de-
ception, but that an “object of the[ir] fraud [was] ‘property.’ ”
Cleveland v. United States, 531 U.S. 12, 26 (2000).1
   That requirement, this Court has made clear, prevents
these statutes from criminalizing all acts of dishonesty by
state and local officials. Some decades ago, courts of ap-
peals often construed the federal fraud laws to “proscribe[]
schemes to defraud citizens of their intangible rights to
honest and impartial government.” McNally, 483 U.S., at
355. This Court declined to go along. The fraud statutes,
we held in McNally, were “limited in scope to the protection
of property rights.” Id., at 360. They did not authorize fed-
eral prosecutors to “set[ ] standards of disclosure and good
government for local and state officials.” Ibid. Congress
responded to that decision by enacting a law barring fraud-
ulent schemes “to deprive another of the intangible right of
honest services”—regardless of whether the scheme sought
to divest the victim of any property. §1346. But the vague-
ness of that language led this Court to adopt “a limiting
construction,” confining the statute to schemes involving
bribes or kickbacks. Skilling v. United States, 561 U.S.
358, 405, 410 (2010). We specifically rejected a proposal to
construe the statute as encompassing “undisclosed self-
dealing by a public official,” even when he hid financial in-
terests. Id., at 409. The upshot is that federal fraud law
leaves much public corruption to the States (or their elec-
torates) to rectify. Cf. N. J. Stat. Ann. §2C:30–2 (West
2016) (prohibiting the unauthorized exercise of official func-
tions). Save for bribes or kickbacks (not at issue here), a
state or local official’s fraudulent schemes violate that law
only when, again, they are “for obtaining money or prop-
erty.” 18 U.S. C. §1343; see §666(a)(1)(A) (similar).
——————
   1 The conspiracy verdicts raise no separate issue. None of the parties

doubts that those convictions stand or fall with the substantive offenses.
If there was property fraud here, there was also conspiracy to commit it.
But if not, not.
8                 KELLY v. UNITED STATES

                      Opinion of the Court

   The Government acknowledges this much, but thinks
Baroni’s and Kelly’s convictions remain valid. According to
the Government’s theory of the case, Baroni and Kelly “used
a lie about a fictional traffic study” to achieve their goal of
reallocating the Bridge’s toll lanes. Brief for United States
43. The Government accepts that the lie itself—i.e., that
the lane change was part of a traffic study, rather than po-
litical payback—could not get the prosecution all the way
home. See id., at 43–44. As the Government recognizes,
the deceit must also have had the “object” of obtaining the
Port Authority’s money or property. Id., at 44. The scheme
met that requirement, the Government argues, in two
ways. First, the Government claims that Baroni and Kelly
sought to “commandeer[ ]” part of the Bridge itself—to “take
control” of its “physical lanes.” Tr. of Oral Arg. 58–59. Sec-
ond, the Government asserts that the two defendants aimed
to deprive the Port Authority of the costs of compensating
the traffic engineers and back-up toll collectors who per-
formed work relating to the lane realignment. On either
theory, the Government insists, Baroni’s and Kelly’s
scheme targeted “a ‘species of valuable right [or] interest’
that constitutes ‘property’ under the fraud statutes.” Brief
for United States 22 (quoting Pasquantino v. United States,
544 U.S. 349, 356 (2005)).
   We cannot agree. As we explain below, the Government
could not have proved—on either of its theories, though for
different reasons—that Baroni’s and Kelly’s scheme was
“directed at the [Port Authority’s] property.” Brief for
United States 44. Baroni and Kelly indeed “plotted to re-
duce [Fort Lee’s] lanes.” Id., at 34. But that realignment
was a quintessential exercise of regulatory power. And this
Court has already held that a scheme to alter such a regu-
latory choice is not one to appropriate the government’s
property. See Cleveland, 531 U.S., at 23. By contrast, a
scheme to usurp a public employee’s paid time is one to take
the government’s property. But Baroni’s and Kelly’s plan
                 Cite as: 590 U. S. ____ (2020)            9

                     Opinion of the Court

never had that as an object. The use of Port Authority em-
ployees was incidental to—the mere cost of implementing—
the sought-after regulation of the Bridge’s toll lanes.
  Start with this Court’s decision in Cleveland, which re-
versed another set of federal fraud convictions based on the
distinction between property and regulatory power. The de-
fendant there had engaged in a deceptive scheme to influ-
ence, to his own benefit, Louisiana’s issuance of gaming li-
censes. The Government argued that his fraud aimed to
deprive the State of property by altering its licensing deci-
sions. This Court rejected the claim. The State’s “intangi-
ble rights of allocation, exclusion, and control”—its prerog-
atives over who should get a benefit and who should not—
do “not create a property interest.” Ibid. Rather, the Court
stated, those rights “amount to no more and no less than”
the State’s “sovereign power to regulate.” Ibid.; see id., at
20 (“[T]he State’s core concern” in allocating gaming li-
censes “is regulatory”). Or said another way: The defend-
ant’s fraud “implicate[d] the Government’s role as sover-
eign” wielding “traditional police powers”—not its role “as
property holder.” Id., at 23–24. And so his conduct, how-
ever deceitful, was not property fraud.
  The same is true of the lane realignment. Through that
action, Baroni and Kelly changed the traffic flow onto the
George Washington Bridge’s tollbooth plaza. Contrary to
the Government’s view, the two defendants did not “com-
mandeer” the Bridge’s access lanes (supposing that word
bears its normal meaning). They (of course) did not walk
away with the lanes; nor did they take the lanes from the
Government by converting them to a non-public use. Ra-
ther, Baroni and Kelly regulated use of the lanes, as offi-
cials responsible for roadways so often do—allocating lanes
as between different groups of drivers. To borrow Cleve-
land’s words, Baroni and Kelly exercised the regulatory
rights of “allocation, exclusion, and control”—deciding that
10                    KELLY v. UNITED STATES

                          Opinion of the Court

drivers from Fort Lee should get two fewer lanes while driv-
ers from nearby highways should get two more. They did
so, according to all the Government’s evidence, for bad rea-
sons; and they did so by resorting to lies. But still, what
they did was alter a regulatory decision about the toll
plaza’s use—in effect, about which drivers had a “license”
to use which lanes. And under Cleveland, that run-of-the-
mine exercise of regulatory power cannot count as the tak-
ing of property.
  A government’s right to its employees’ time and labor, by
contrast, can undergird a property fraud prosecution. Sup-
pose that a mayor uses deception to get “on-the-clock city
workers” to renovate his daughter’s new home. United
States v. Pabey, 664 F.3d 1084, 1089 (CA7 2011). Or imag-
ine that a city parks commissioner induces his employees
into doing gardening work for political contributors. See
United States v. Delano, 55 F.3d 720, 723 (CA2 1995). As
both defendants agree, the cost of those employees’ services
would qualify as an economic loss to a city, sufficient to
meet the federal fraud statutes’ property requirement. See
Brief for Respondent Baroni 27; Tr. of Oral Arg. 16. No less
than if the official took cash out of the city’s bank account
would he have deprived the city of a “valuable entitlement.”
Pasquantino, 544 U.S., at 357.
  But that property must play more than some bit part in
a scheme: It must be an “object of the fraud.” Id., at 355;
see Brief for United States 44; supra, at 6–7. Or put differ-
ently, a property fraud conviction cannot stand when the
loss to the victim is only an incidental byproduct of the
scheme.2 In the home-and-garden examples cited above,
——————
   2 Without that rule, as Judge Easterbrook has elaborated, even a prac-

tical joke could be a federal felony. See United States v. Walters, 997
F.2d 1219, 1224 (CA7 1993). His example goes: “A [e-mails] B an invi-
tation to a surprise party for their mutual friend C. B drives his car to
the place named in the invitation,” thus expending the cost of gasoline.
Ibid. “But there is no party; the address is a vacant lot; B is the butt of
                     Cite as: 590 U. S. ____ (2020)                   11

                          Opinion of the Court

that constraint raised no problem: The entire point of the
fraudsters’ plans was to obtain the employees’ services. But
now consider the difficulty if the prosecution in Cleveland
had raised a similar employee-labor argument. As the Gov-
ernment noted at oral argument here, the fraud on Louisi-
ana’s licensing system doubtless imposed costs calculable in
employee time: If nothing else, some state worker had to
process each of the fraudster’s falsified applications. But
still, the Government acknowledged, those costs were
“[i]ncidental.” Tr. of Oral Arg. 63. The object of the scheme
was never to get the employees’ labor: It was to get gaming
licenses. So the labor costs could not sustain the conviction
for property fraud. See id., at 62–63.
   This case is no different. The time and labor of Port Au-
thority employees were just the implementation costs of the
defendants’ scheme to reallocate the Bridge’s access lanes.
Or said another way, the labor costs were an incidental
(even if foreseen) byproduct of Baroni’s and Kelly’s regula-
tory object. Neither defendant sought to obtain the services
that the employees provided. The back-up toll collectors—
whom Baroni joked would just “sit there and wait”—did
nothing he or Kelly thought useful. App. 303; see supra, at
5. Indeed, those workers came onto the scene only because
the Port Authority’s chief engineer managed to restore one
of Fort Lee’s lanes to reduce the risk of traffic accidents.
See supra, at 5. In the defendants’ original plan, which
scrapped all reserved lanes, there was no reason for extra
toll collectors. And similarly, Baroni and Kelly did not hope
to obtain the data that the traffic engineers spent their time
collecting. By the Government’s own account, the traffic
study the defendants used for a cover story was a “sham,”
and they never asked to see its results. Brief for United

——————
a joke.” Ibid. Wire fraud? No. And for the reason Judge Easterbrook
gave: “[T]he victim’s loss must be an objective of the [deceitful] scheme
rather than a byproduct of it.” Id., at 1226.
12                KELLY v. UNITED STATES

                      Opinion of the Court

States 4, 32; see supra, at 5. Maybe, as the Government
contends, all of this work was “needed” to realize the final
plan—“to accomplish what [Baroni and Kelly] were trying
to do with the [B]ridge.” Tr. of Oral Arg. 60. Even if so, it
would make no difference. Every regulatory decision (think
again of Cleveland, see supra, at 11) requires the use of
some employee labor. But that does not mean every scheme
to alter a regulation has that labor as its object. Baroni’s
and Kelly’s plan aimed to impede access from Fort Lee to
the George Washington Bridge. The cost of the employee
hours spent on implementing that plan was its incidental
byproduct.
  To rule otherwise would undercut this Court’s oft-
repeated instruction: Federal prosecutors may not use
property fraud statutes to “set[ ] standards of disclosure and
good government for local and state officials.” McNally, 483
U.S., at 360; see supra, at 7. Much of governance involves
(as it did here) regulatory choice. If U. S. Attorneys could
prosecute as property fraud every lie a state or local official
tells in making such a decision, the result would be—as
Cleveland recognized—“a sweeping expansion of federal
criminal jurisdiction.” 531 U.S., at 24. And if those prose-
cutors could end-run Cleveland just by pointing to the reg-
ulation’s incidental costs, the same ballooning of federal
power would follow. In effect, the Federal Government
could use the criminal law to enforce (its view of ) integrity
in broad swaths of state and local policymaking. The prop-
erty fraud statutes do not countenance that outcome. They
do not “proscribe[ ] schemes to defraud citizens of their in-
tangible rights to honest and impartial government.”
McNally, 483 U.S., at 355; see supra, at 7. They bar only
schemes for obtaining property.
                           III
  As Kelly’s own lawyer acknowledged, this case involves
an “abuse of power.” Tr. of Oral Arg. 19. For no reason
                  Cite as: 590 U. S. ____ (2020)            13

                      Opinion of the Court

other than political payback, Baroni and Kelly used decep-
tion to reduce Fort Lee’s access lanes to the George Wash-
ington Bridge—and thereby jeopardized the safety of the
town’s residents. But not every corrupt act by state or local
officials is a federal crime. Because the scheme here did not
aim to obtain money or property, Baroni and Kelly could not
have violated the federal-program fraud or wire fraud laws.
We therefore reverse the judgment of the Court of Appeals
and remand the case for further proceedings consistent
with this opinion.
                                              It is so ordered.